Case 1:18-cr-20758-MGC Document 60 Entered on FLSD Docket 07/13/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA,

         Plaintiff,                            CASE NO. 18-CR-20758-COOKE
  vs.

  MANUEL ANTONIO BALDIZON MENDEZ
  USM/BOP 19167-104


        Defendant.
  __________________________________/


        AGREED EMERGENCY MOTION FOR EXTENSION OF SURRENDER DATE
                  DUE TO POSITIVE SARS-COV-2 TEST RESULT

         COMES NOW, the Defendant, MANUEL ANTONIO BALDIZON MENDEZ, by and

  through his undersigned counsel, William A. Clay and Carlos Leon, and hereby files the instant

  Agreed Emergency Motion for Extension of Surrender Date Due to Positive Sars-COV-2 Test

  Result. The following is set forth the following in support of the instant motion:

         1.      The Defendant, MANUEL ANTONIO BALDIZON MENDEZ, is scheduled to

  self-surrender to his designated institution, the D. Ray James Correctional Facility in Folkston,

  Georgia on July 15, 2020.

         2.      Defendant Baldizon received a POSITIVE test result for novel coronavirus, Sars-

  COV-2, on Friday, July 10, 2020 from Robert H. Thomas MD, Coral Gables Executive

  Physicians, 800 South Douglas Road, Suite 125, Coral Gables, Florida 33134, Tel:

  305-446-9940. Defendant Baldizon was instructed to self-quarantine for 14 days.

         3.      Defendant Baldizon is experiencing multiple active symptoms of COVID-19. In
Case 1:18-cr-20758-MGC Document 60 Entered on FLSD Docket 07/13/2020 Page 2 of 4



  order for Defendant Baldizon to be able to report, as presently ordered, he would have to travel

  in close proximity to other humans for extended periods of time; in violation of self-quarantine

  rules and potentially infecting others.   Upon arrival, staff would also be placed at risk of

  infection.

         4.     On July 10, 2020, undersigned counsel reported the positive test result to Christy

  DePratter, Executive Secretary, GEO Secure Services, Assistant Grievance Coordinator,

  Assistant to the Facility Administrator, D. Ray James Correctional Facility, 3262 Hwy 252 East,

  Folkston, Georgia, 31537, Tel: 912-496-6255, with whom counsel had previously been in

  communication with about Defendant Baldizon’s imminent surrender. Undersigned counsel

  wants to be able to rely on input from the D. Ray James Correctional Facility before seeking

  relief from this Honorable Court; however, as of the filing of the instant motion, the D. Ray

  James Correctional Facility has NOT advised regarding how they want to proceed and whether

  or not they want Baldizon to report on schedule.

         5.     Undersigned counsel do hereby represent and certify to this Court that the instant

  motion is not made for the purpose of delay, is based upon good cause, and is made in good faith.

         6.     CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 88.9:

         Undersigned counsel communicated with AUSA Walter Norkin who authorized

  undersigned to state that the government AGREES with the instant motion.

         7.     CERTIFICATE OF EMERGENCY:

         After reviewing the facts and researching applicable legal principles, I certify that this

  motion in fact presents a true emergency (as opposed to a matter that may need only expedited

  treatment) and requires an immediate ruling because the Court would not be able to provide
Case 1:18-cr-20758-MGC Document 60 Entered on FLSD Docket 07/13/2020 Page 3 of 4



  meaningful relief to a critical, non-routine issue after the expiration of seven days. I understand

  that an unwarranted certification may lead to sanctions.



         WHEREFORE, predicated upon the foregoing, the defendant does hereby request that

  this Court enter an Order granting the Defendant’s Motion for Extension of Surrender Date from

  July 15, 2020 to July 27, 2020.


                                               Respectfully submitted,

                                               /s/ WILLIAM A. CLAY, ESQUIRE
                                               BILL CLAY, P.A. II
                                               Florida Bar No. 155102
                                               11440 North Kendall Drive, #400
                                               Miami, Florida 33176
                                               Bill@billclaypa.com
                                               (305) 595-0866/phone
                                               (305) 595-9732/fax



                                               /s/ CARLOS LEON, ESQUIRE
                                               LAW OFFICE OF CARLOS LEON, LLC
                                               Florida Bar No. 73092
                                               11440 North Kendall Drive, #400
                                               Miami, Florida 33176
                                               leonlaw@protonmail.com
                                               PH. (305) 793-5178
Case 1:18-cr-20758-MGC Document 60 Entered on FLSD Docket 07/13/2020 Page 4 of 4
